DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to RCE filed on 05/27/2021.
Claims 1, 3, 5-6, 8, 10-18, 25, 27 and 29 are pending.  Applicant has amended claims 1, 25, 27 and cancelled claims 2, 4, 7, 9,19-24, 26, 28 and 30-51.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 29 recites “the cationic surface modification” lacks antecedent basis for this limitation in the claim and further claim 29 is dependent on claim 25 which recites cationically modifying the precipitated silica but does not disclose anywhere cationic surface modification.  Therefore, it is not clear if the method requires further step of cationically modifying surface with precipitated silica or cationic surface modification of the precipitated silica. Examiner has interpreted as cationically surface modifying the precipitated silica for examining purpose.  Clarification is requested.  

Claim Objections
Claims 5-6, 8 and 25 are objected to because of the following informalities:  

In order to provide further clarity in the claim, it is suggested to amend “the composite filter aid” to “the cationic composite filter aid” in Claims 5-6-line 2, Claim 8-lines 1-2.
In order to ensure proper antecedent basis in the claim, it is suggested to amend “a cationic composite” to “the cationic composite” in Claim 25-line6.

Appropriate correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1, 3, 5-6, 8, 12-15, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) and in further view of Koslow  (US Patent No.: 6,660,172 B2).

Regarding claims 1, 3, 12-14, 25, 29,  Hu teaches filter aid composite and the process for making comprising at least one filterable composite adsorbent (interpreted to read on cationic composite filter aid) where at least one filterable composite absorbent comprising of diatomite, expanded perlite, pumice, natural glass, cellulose, activated charcoal, clay, biogenic silica (meets claim 4), rice hull ash, volcanic ash, obsidian or other minerals and are used as support or substrates (abstract, paragraphs 0030, 0036, 0078, interpreted as silicate substrate). 

Hu further teaches an adsorbent component such as silica gels, colloidal silica, fumed silica, silica fume, alumina, calcium silicate, alumina silicate, magnesium silicate (interpreted as precipitated silica, meets claim 3) is precipitated on the surface of the silicate substrate (e.g., filtration component) as recited in claim 1 (paragraphs 0036-0037, 0043).  

Hu further teaches at least one filterable composite adsorbent can be modified by further physical or chemical reaction of the material after the initial filter-aid material comprising at least one filterable composite adsorbent has been made, for example to enhance at least one property (for example, solubility and surface characteristics) and/or to yield new product with a specialized use.  Examples of such further modifications include, i.e. hydration, acid washing, surface treatment as disclosed in Palm reference, US Patent No.: 6,712,974. 

	However, Palm teaches filterable composite comprising first component (i.e. adsorbent component) selected from the group consisting of silica gel, fumed silica, neutral clays, alkaline clays, zeolite, solid catalyst, alumina, adsorbent polymer, alkaline earth silicate hydrate (can include magnesium silicate, Col.8 lines 6-7) and combinations thereof (Col.3 lines 49-54,60-63). 
Further teaches second component (i.e. filtration component) selected from the group consisting of biogenic silica, diatomite, rice hull ash, sponge (i.e. spicules), natural glass (i.e. expanded perlite, pumice, obsidian, volcanic ash), buoyant glass, buoyant polymer, cellulose and combinations thereof (Col.3 lines 54-64, considered as silica substrate).
Further teaches filterable composite adsorbent products may be prepared by treatment of the filterable composite adsorbents, for example, by silanization, thereby modifying the product's surface such that it is rendered either more hydrophobic or more hydrophilic. Silanization is of particular utility if either the adsorbent components or functional filtration components are siliceous, or are polymeric in nature (Col.14 lines 28-35) wherein the silanization that is used as functional silane such as aminopropyltriethoxysilane (i.e., amino functional silane which is substantially identical to a functional silane  and amino functional silane used for the cationic surface modification of the precipitated silica, used in the present invention, meets claims 12 and 29) (Palm, col. 14, lines 44-45).

	Given that Hu (paragraph 0070) teaches using the surface treatment method of filterable composite adsorbent products of Palm, given the silica gel are on the surface of the filterable composite adsorbent product, therefore it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to use the surface treatment method of Palm in the silica gel of the filterable composite adsorbents in Hu where silanized hydrophobic 

Hu in view of Palm does not explicitly disclose or suggest the cationic surface modification comprising a cationic polymer.

Koslow teaches a composition comprising an adsorbent, a filter aid admixed with the adsorbent, the filter aid having coated on at least a portion thereof, a cationic material having a counter ion associated therewith (Col.1 lines 55-62) wherein the cationic material is polymer, chitin derivates, polyamide-epichlorohydrin resin (meets claim 13), polyamine-epichlorohydrin (meets claim 14) and wherein the cationic material may be chemically bonded, adsorbed or crosslinked to itself or the filter aid material and are highly positively charged surface to the filter aid (Col.4 lines 60-67 to Col.5 lines 1-7, lines 36-45, lines 55-65) and wherein filter aid material comprising of perlite, diatomaceous earth, cellulose, silica, activated carbon, glass, ceramics, asbestos, zeolites, calcium hydroxyapatite, activated bauxite, fuller’s earth, other adsorbent materials (Col.3 lines 64-67 to Col. 4 lines 1-11).

Given Koslow discloses filter aid admixed with adsorbent and cationic material are highly positively charged surface which comprises of polymer while Hu discloses filter aid material comprising of filterable composite adsorbent and while Palm discloses  filterable composite adsorbents, therefore it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to use the cationic polymer as the cationic surface modification of Koslow with Hu and Palm which provides the ability to adsorb and significantly reveres the normal negative charge of the raw materials useful in making the microbiological interception enhanced filter aid as taught by Koslow (Col.5 lines 16-25).

	Regarding claims 5-6, Hu teaches adsorbent component, i.e. magnesium silicate, comprising of about 0 to about 100 wt% of the total filterable composite adsorbent (paragraphs 0063-0065).
	Regarding claim 8, Hu teaches composite filter aid has a permeability in a range of about 0.001 Darcy (equivalent to 1 md) to 1000 darcies (equivalent to 106 md, paragraph 0026) which overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05).
	Palm teaches filterable composite adsorbent has permeability about 0.001 Darcy (equivalent to 1 md) to 1000 darcies (equivalent to 106 md, Col.5 lines 64-65).
	Regarding claim 15, Koslow teaches the cationic surface modification comprising of amine (i.e., quaternized amines, epichlorohydrin derived amines and polymers thereof, Col.5 lines 36-57).

Claim 10-11, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) in view of Koslow  (US Patent No.: 6,660,172 B2) and in further view of Gibson et al. (US 2007/0267349).
As per Claims 10-11, 16, 27, Hu in view of Palm in view of Koslow teaches the cationic composite filter aid as mentioned above in claim 1.
	Hu in view of Palm in view of Koslow does not explicitly disclose or suggest cationic surface modification comprises at least one of coupling agent between precipitated silica and cationic polymer and at least one of a trialkoxysilane and a triethoxysilane.
	However, Gibson teaches silica filter media (interpreted as filter aids, paragraph 0008), i.e. rice hull ash diatomaceous earth, perlite, talc (considered as magnesium silicate, paragraph 0048), clay, have surfaces suitable for treatment with functional silanes i.e. trialkoxysilane 
	Given that Hu, Palm, Koslow and Gibson are directed filter aid composite, therefore it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to use the amino functional silane of Gibson with Hu, Palm and Koslow which results in better separation characteristics comparing with non-treated silica filter media as taught by Gibson (paragraph 0049).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) in view of Koslow  (US Patent No.: 6,660,172 B2) and in further view of Collins et al (US PGPUB No.: 2009/0274634).

Regarding claims 17-18, Hu in view of Palm of Koslow teaches the cationic composite filter aid as mentioned above in claim 1.
	Hu in view of Palm in view of Koslow does not explicitly disclose or suggest cationic surface modification comprises cross-linked resin.
	However, Collins teaches crosslinked polymer that is chemically bonded to the surface of a siliceous substrate, i.e. precipitated silica (paragraph 0071) where the polymer is polyamine which has the capability of being further crosslinked after binding them to the siliceous substrates (paragraphs 0065-0069, 0031).
	Therefore it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to use the polyamine cross-linker on siliceous substrate of Collins with Hu, Palm and Koslow which provides cavities for the adsorption as well as .

Claims 1, 3, 5-6, 8, 12-15, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) and in further view of Ostreicher (US Patent NO.: 4,981,591).

Regarding claims 1, 3, 12-14, 25, 29,  Hu teaches filter aid composite and the process for making comprising at least one filterable composite adsorbent (interpreted to read on cationic composite filter aid) where at least one filterable composite absorbent comprising of diatomite, expanded perlite, pumice, natural glass, cellulose, activated charcoal, clay, biogenic silica (meets claim 4), rice hull ash, volcanic ash, obsidian or other minerals and are used as support or substrates (abstract, paragraphs 0030, 0036, 0078, interpreted as silicate substrate). 

Hu further teaches an adsorbent component such as silica gels, colloidal silica, fumed silica, silica fume, alumina, calcium silicate, alumina silicate, magnesium silicate (interpreted as precipitated silica, meets claim 3) is precipitated on the surface of the silicate substrate (e.g., filtration component) as recited in claim 1 (paragraphs 0036-0037, 0043).  

Hu further teaches at least one filterable composite adsorbent can be modified by further physical or chemical reaction of the material after the initial filter-aid material comprising at least one filterable composite adsorbent has been made, for example to enhance at least one property (for example, solubility and surface characteristics) and/or to yield new product with a specialized use.  Examples of such further modifications include, i.e. hydration, acid washing, surface treatment as disclosed in Palm reference, US Patent No.: 6,712,974. 

	However, Palm teaches filterable composite comprising first component (i.e. adsorbent component) selected from the group consisting of silica gel, fumed silica, neutral clays, alkaline clays, zeolite, solid catalyst, alumina, adsorbent polymer, alkaline earth silicate hydrate (can include magnesium silicate, Col.8 lines 6-7) and combinations thereof (Col.3 lines 49-54,60-63). 
Further teaches second component (i.e. filtration component) selected from the group consisting of biogenic silica, diatomite, rice hull ash, sponge (i.e. spicules), natural glass (i.e. expanded perlite, pumice, obsidian, volcanic ash), buoyant glass, buoyant polymer, cellulose and combinations thereof (Col.3 lines 54-64, considered as silica substrate).
Further teaches filterable composite adsorbent products may be prepared by treatment of the filterable composite adsorbents, for example, by silanization, thereby modifying the product's surface such that it is rendered either more hydrophobic or more hydrophilic. Silanization is of particular utility if either the adsorbent components or functional filtration components are siliceous, or are polymeric in nature (Col.14 lines 28-35) wherein the silanization that is used as functional silane such as aminopropyltriethoxysilane (i.e., amino functional silane which is substantially identical to a functional silane  and amino functional silane used for the cationic surface modification of the precipitated silica, used in the present invention, meets claims 12 and 29) (Palm, col. 14, lines 44-45).

	Given that Hu (paragraph 0070) teaches using the surface treatment method of filterable composite adsorbent products of Palm, given the silica gel are on the surface of the filterable composite adsorbent product, therefore it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to use the surface treatment method of Palm in the silica gel of the filterable composite adsorbents in Hu where silanized hydrophobic 

Hu in view of Palm does not explicitly disclose or suggest the cationic surface modification comprising a cationic polymer.

Ostreicher discloses a media comprises cellulosic fiber and silica based particulate and charge modifying amount of a cationic charge modifying system bonded to the surface thereof (i.e., as water soluble polymer adsorbed into the filter elements.  Ostriecher further teaches primary charge modifying agent is a polyamido-polyamne epichlorohydrin or polyamine epichlorohydrin (abstract, col.4 lines 35-50meets claims 12-14) cationic resin and secondary modifying agent is an aliphatic polyamine having at least one primary amine or at least two secondary amines (meets claim 15, Col.4 lines 52-65).

Given Ostreicher discloses cationic surface modification comprising cationc polymer while Hu discloses filter aid material comprising of filterable composite adsorbent and while Palm discloses  filterable composite adsorbents, therefore it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to use the cationic polymer as the cationic surface modification of Ostreicher with Hu and Palm which provides high capacity for eelectrokinetic capture and adsorption of anionic contaminants and to provide filter media capable of endotoxin removal from fluids as taught by Ostreicher (Col.4 lines 4-12).

	Regarding claims 5-6, Hu teaches adsorbent component, i.e. magnesium silicate, comprising of about 0 to about 100 wt% of the total filterable composite adsorbent (paragraphs 0063-0065).
Regarding claim 8, Hu teaches composite filter aid has a permeability in a range of about 0.001 Darcy (equivalent to 1 md) to 1000 darcies (equivalent to 106 md, paragraph 0026) which overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05).
	Palm teaches filterable composite adsorbent has permeability about 0.001 Darcy (equivalent to 1 md) to 1000 darcies (equivalent to 106 md, Col.5 lines 64-65).
	
Claim 10-11, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) in view of Ostreicher (US Patent NO.: 4,981,591) and in further view of Gibson et al. (US 2007/0267349).
As per Claims 10-11, 16, 27, Hu in view of Palm in view of Ostreicher teaches the cationic composite filter aid as mentioned above in claim 1.
	Hu in view of Palm in view of Ostreicher does not explicitly disclose or suggest cationic surface modification comprises at least one of coupling agent between precipitated silica and cationic polymer and at least one of a trialkoxysilane and a triethoxysilane.
	However, Gibson teaches silica filter media (interpreted as filter aids, paragraph 0008), i.e. rice hull ash diatomaceous earth, perlite, talc (considered as magnesium silicate, paragraph 0048), clay, have surfaces suitable for treatment with functional silanes i.e. trialkoxysilane (paragraph 0058) and trimethoxysilylpropyl polyethyleneimine (interpreted as one type of polyethyleneimine, paragraph 0059, meets claim 16), further silane reacted silica filter media have a functional moiety which  can be amino functional silane (paragraph 0058-0059, 0061, 0073, meets claim 10-11, 27 limitation of coupling agent comprising of amino functional silane) and structural characteristics suitable in industrial filtration applications (paragraphs 0044). 
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) in view of Ostreicher (US Patent NO.: 4,981,591) and in further view of Collins et al (US PGPUB No.: 2009/0274634).

Regarding claims 17-18, Hu in view of Palm of Ostreicher teaches the cationic composite filter aid as mentioned above in claim 1.
	Hu in view of Palm in view of Ostreicher does not explicitly disclose or suggest cationic surface modification comprises cross-linked resin.
	However, Collins teaches crosslinked polymer that is chemically bonded to the surface of a siliceous substrate, i.e. precipitated silica (paragraph 0071) where the polymer is polyamine which has the capability of being further crosslinked after binding them to the siliceous substrates (paragraphs 0065-0069, 0031).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to use the polyamine cross-linker on siliceous substrate of Collins with Hu, Palm and Ostreicher which provides cavities for the adsorption as well as complexing or sequestering of various materials such as proteins, acids, and the like as taught b Collins (paragraph 0065).



Response to Arguments
Applicant’s arguments, see applicant remarks on pages 7-9, filed on 05/27/2021 with respect to the rejections of claims 9-11, 15 and 26-27 under 35 U.S.C. 103 over Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) and in further view of  Plueddemann (US Patent No. 3,734,763) have been fully considered and are persuasive.
In response to the amendment regarding a cationic surface modification comprising a cationic polyme, it is agreed that Plueddemann fails to teach cationic surface modification of precipitated silica comprising cationic polymer and therefore, Hu in view of Palm and in further view of Plueddemann would not meet the present claims.  
However, upon further consideration, the amendment necessitates a new set of first rejection for claims 1, 3, 5-6, 8, 12-15, 25 and 29  as set forth above using Hu et al (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) and in further view of Koslow (US Patent No.: 6,660,172 B2) where Koslow teaches cationic surface modification comprising a cationic material (i.e. cationic polymer, col.5 lines 26-54) and new set of second rejection for claims 1, 3, 5-6, 8, 12-15, 25 and 29 as set forth above using Hu et al (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) and in further view of Ostreicher (US Patent NO.: 4,981,591).
Further, applicant’s amendment overcomes previous 35 U.S.C.  112 (b) and 112(d) rejections but however new 35 U.S.C.  112 (b) rejection and claim objections are as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        03/12/2022